389 U.S. 330 (1967)
UNITED NATIONAL LIFE INSURANCE CO. ET AL.
v.
CALIFORNIA.
No. 669.
Supreme Court of United States.
Decided December 11, 1967.
APPEAL FROM THE SUPREME COURT OF CALIFORNIA.
Hugh P. Cox, Henry P. Sailer, Dennis G. Lyons and William W. Vaughn for appellants.
Thomas C. Lynch, Attorney General of California, and H. Warren Siegel, Deputy Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE HARLAN and MR. JUSTICE STEWART are of the opinion that probable jurisdiction should be noted and the case assigned for oral argument.
MR. JUSTICE FORTAS took no part in the consideration or decision of this case.